27 A.3d 369 (2011)
302 Conn. 917
In re EMONI W. et al.
SC 18841
Supreme Court of Connecticut.
Decided September 7, 2011.
Don M. Hodgdon, New London, in support of the petition.
Tammy Nguyen-O'Dowd, assistant attorney general, filed a response to the petition.
The petition by the respondent father for certification for appeal from the Appellate Court, 129 Conn.App. 727, 21 A.3d 524, is granted, limited to the following issues:
"Did the Appellate Court properly dismiss the appeal as moot? If the answer to the first question is in the negative, does General Statutes § 17a-175 apply to an out-of-state, noncustodial parent?"
HARPER, J., did not participate in the consideration of or decision on this petition.